UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7602



DAVID BONIELLA,

                                                Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden, Federal Correctional
Institution, Morgantown, WV,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-98-140-1)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Boniella, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Boniella appeals the district court’s order dismissing

without predjudice his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   See Boniella v. Bledsoe, No. CA-98-140-1 (N.D.W. Va. Oct.

20, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2